t c memo united_states tax_court kenneth siebert petitioner v commissioner of internal revenue respondent docket no filed date kenneth siebert pro_se ann s o'blenes and john r hunter for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are as follows whether petitioner failed to report income for each year in issue whether petitioner pursuant to sec_1401 is liable for self-employment_tax whether petitioner pursuant to sec_6651 is liable for additions to tax for failure_to_file timely federal_income_tax returns and whether petitioner pursuant to sec_6654 is liable for additions to tax for failure to make estimated_tax payments findings_of_fact some of the facts have been stipulated and are so found petitioner resided in plano texas at the time his petition was filed i petitioner's tax consulting practice a in general during the years in issue petitioner was a self-employed tax consultant in dallas texas petitioner leased office space at the law firm of hercules lavery for approximately dollar_figure per month and he referred to the firm approximately a dozen of his clients who required specialized work in early hercules lavery asked petitioner to vacate the leased premises after they discovered that he was holding himself out as a member of their firm b petitioner's dealings with james franz in date james franz hired petitioner to create a retirement_plan he paid petitioner a dollar_figure retainer on date petitioner incorporated showwalter inc showwalter under texas law mr franz served as showwalter's sole shareholder and director petitioner subsequently created a profit-sharing_plan for showwalter and prepared and filed an application with the internal_revenue_service irs to determine whether the profit-sharing_plan was a qualified_plan under the internal_revenue_code c petitioner's dealings with virginia shaw in date virginia shaw hired petitioner to prepare her tax_return in she paid him a dollar_figure retainer in five dollar_figure monthly installments on date petitioner filed a request for a 2-month extension of time to file ms shaw's return petitioner provided the following reason for his extension request as the preparer i am behind due to audits and tax_court cases the taxpayer should not be penalized because of my schedule petitioner's request was granted and the return was eventually prepared by petitioner on date d petitioner's dealings with margaret boals in date mr franz received a telephone call from his mother margaret boals she told him that she had received two notices of deficiency from the irs demanding a total of dollar_figure in delinquent taxes from her husband's estate mr franz contacted petitioner and on date took him to see ms boals during his meeting with ms boals petitioner suggested that she withdraw all of her money from her financial accounts and transfer it to him petitioner told ms boals that the irs could not seize the money if he held it in his trust account ms boals agreed to pay petitioner dollar_figure per hour for his services and over the course of several weeks gave petitioner three checks totaling dollar_figure which petitioner deposited into a newly opened trust account petitioner and ms boals agreed that petitioner would use the funds only when ms boals so authorized between and petitioner wrote with ms boals' authorization checks on the account totaling dollar_figure during the same period however petitioner also wrote without authorization over dollar_figure in checks for a variety of his personal expenses including repairs and parts for his bmw and jaguar computer equipment groceries rent at hercules lavery and travel petitioner also transferred some of the funds to his wife and daughter on date petitioner was charged with the felony offense of misapplication of fiduciary property the indictment alleged that petitioner misapplied ms boals' funds for his personal benefit in date petitioner was convicted sentenced to years probation and assessed a dollar_figure fine the court_of_appeals for the fifth district of texas at dallas upheld petitioner's conviction on date petitioner subsequently filed a petition for discretionary review with the court of criminal appeals for the state of texas ii petitioner's other businesses a computers stuff inc on date petitioner used without authorization some of ms boals' money to incorporate under texas law computers stuff inc computers stuff computers stuff was created to sell computer hardware and software to the general_public petitioner purchased a quarter-page advertisement for computers stuff in the southwestern bell yellow pages on date computers stuff forfeited its right to conduct business in texas because it failed to pay texas franchise_taxes its corporate charter was subsequently revoked on date b dallas executive couriers in early petitioner decided to establish a courier business to obtain the necessary financing petitioner persuaded mr franz on date to sign a letter_of_credit a letter for cid big_number was issued by the isle of man bank and was secured_by the showwalter pension_plan on date petitioner incorporated under texas law dallas executive couriers inc executive couriers executive couriers operated out of petitioner's office at hercules lavery hercules lavery used and paid petitioner compensation_for executive courier's services during on date executive couriers forfeited its right to conduct business in texas because it failed to pay texas franchise_taxes its corporate charter was subsequently revoked on date iii respondent's investigation and determinations after petitioner was convicted of misappropriating ms boals' money the dallas district attorney's office notified the irs of petitioner's conviction and informed it that petitioner may not have reported the misappropriated funds on his federal_income_tax returns the irs assigned petitioner's case to revenue_agent jesse luna agent luna obtained court records from the dallas district attorney's office based on these records agent luna determined that petitioner had unreported income of dollar_figure and dollar_figure in and respectively during the course of his investigation agent luna discovered that petitioner had not filed federal_income_tax returns for through agent luna contacted petitioner and requested that he produce financial records for those years petitioner stated that he would have to speak with his accountant and get back to agent luna petitioner however failed to contact agent luna agent luna did not make another attempt to contact petitioner and he failed to independently obtain petitioner's bank records and other financial data agent luna reconstructed petitioner's income for the years in issue in addition to the income for and from misappropriated funds using the consumer_price_index cpi rollover method as follows base_year income-1987 x cpi increase gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number on date respondent issued two notices of deficiency to petitioner respondent determined that petitioner was liable for deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively the deficiencies included self-employment_tax of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively i unreported income opinion generally the commissioner's notice_of_deficiency is presumed to be correct and the taxpayer bears the burden of proving that it is erroneous rule a 290_us_111 because of this presumption of correctness courts will generally not look behind the notice_of_deficiency to examine the evidence upon which the determination was made 83_tc_269 the court_of_appeals for the fifth circuit to which appeal of this case would lie has noted however that a court need not give effect to the presumption of correctness in a case involving unreported income if the commissioner cannot present some predicate evidence supporting its determination 932_f2d_1128 5th cir affg in part and revg and remanding in part tcmemo_1990_68 if the presumption of correctness does not apply the commissioner's determination will be deemed arbitrary and consequently she will bear the burden of proving the correct amount of any taxes owed 46_f3d_382 5th cir affg in part and revg and remanding in part tcmemo_1992_168 in her notice_of_deficiency respondent determined that petitioner had embezzlement income based on her cpi calculations she also determined that petitioner had unreported self-employment_income from his tax consulting practice and other businesses we now address the validity of these determinations a embezzlement income respondent determined that petitioner had embezzlement income of dollar_figure and dollar_figure for and respectively gross_income includes all income from whatever source derived sec_61 when a taxpayer acquires earnings lawfully or unlawfully without recognition of an obligation to repay and without restriction as to their disposition taxable_income is deemed to have been received even though the taxpayer may be required to repay the money at a later date 366_us_213 286_us_417 51_tc_494 therefore embezzled funds constitute taxable_income to the embezzler in the year of embezzlement james v united_states supra pincite respondent has presented predicate evidence to establish that petitioner had embezzlement income in and in petitioner persuaded ms boals to transfer dollar_figure into his trust account during and petitioner used without ms boals' authorization over dollar_figure of these funds for his personal benefit he was subsequently convicted of misappropriating fiduciary property and his conviction was upheld on appeal therefore we conclude that respondent has presented predicate evidence to establish that petitioner received embezzlement income in and accordingly respondent's determination is presumed correct and petitioner bears the burden of proving it erroneous petitioner contends that he earned the embezzled funds as fees for his services alternatively he contends that he borrowed dollar_figure from ms boals petitioner failed to introduce sufficient evidence to support either contention petitioner also contends that because he has filed a petition for discretionary review with the court of criminal appeals for the state of texas his conviction is not yet final and may not be used against him he is mistaken to be held liable for tax on embezzled income there is no requirement that there be a prior judicial determination that an embezzlement has occurred this court is permitted to make its own independent determination see eg snavely v commissioner tcmemo_1994_256 solomon v commissioner tcmemo_1982_603 affd 732_f2d_1459 6th cir beaton v commissioner tcmemo_1980_413 affd 664_f2d_315 1st cir we have reviewed the record and determined that petitioner embezzled the funds from ms boals accordingly we conclude that petitioner received embezzlement income in and and sustain the deficiencies resulting from that income as determined by respondent b cpi rollover method calculations every taxpayer is required to maintain adequate_records of taxable_income sec_6001 in the absence of such records the commissioner may reconstruct the taxpayer's income by any method that clearly reflects income sec_446 43_tc_824 because petitioner failed to produce any records respondent used the cpi rollover method to reconstruct petitioner's income for the years in issue under this method income is computed by multiplying the adjusted_gross_income reported on the taxpayer's most recently filed return by the increase in the cpi as published by the u s department of labor for the year in issue see 722_f2d_193 5th cir affg tcmemo_1983_20 based on her cpi calculations respondent determined that petitioner had unreported self-employment_income of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively respondent has established that petitioner engaged in a tax consulting practice during and during these years ms boals paid petitioner dollar_figure per hour for his services petitioner rented office space from hercules lavery and referred approximately a dozen of his clients to the firm during this same period in virginia shaw paid petitioner a dollar_figure retainer to prepare her federal_income_tax return in addition petitioner requested an extension of time to file ms shaw's return because he was behind on audits and tax_court cases moreover petitioner testified that he was a tax consultant during and and he knew that he had to file returns for these years therefore we conclude that respondent has provided predicate evidence corroborated by petitioner's own testimony to demonstrate that petitioner received taxable_income in and from his consulting practice accordingly the presumption of correctness applies to respondent's cpi calculations with respect to these years and petitioner bears the burden of proving them erroneous petitioner has failed to provide any credible_evidence to carry his burden_of_proof with respect to these years consequently we hold that petitioner is liable for the and deficiencies attributable to respondent's cpi calculations respondent has failed to provide predicate evidence however to establish that petitioner received income from his tax consulting practice executive couriers or computers stuff during and therefore respondent's determinations relating to these years are arbitrary and she bears the burden_of_proof see eg senter v commissioner tcmemo_1995_311 concluding that the commissioner failed to provide predicate evidence to support her deficiency determinations based on cpi calculations respondent failed to present sufficient evidence that petitioner received income in these years accordingly we conclude that petitioner is not liable for the alleged deficiencies relating to unreported income in and ii self-employment_tax respondent determined that petitioner pursuant to sec_1401 is liable for self-employment_tax of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively sec_1401 imposes a tax on self-employment_income self-employment_income consists of gross_income from any trade_or_business carried on by an individual less allowable deductions attributable to the trade_or_business sec_1402 respondent's determination that petitioner is liable for self- employment_tax is presumed to be correct and petitioner bears the burden of proving that it is erroneous rule a 33_tc_656 petitioner introduced no evidence relating to the self- employment_tax issue therefore petitioner has failed to carry his burden_of_proof and is liable for self-employment_tax for and he is not liable however for self-employment_tax with respect to and because we have concluded that there are no deficiencies for those years iii additions to tax for failure_to_file timely returns respondent determined that petitioner pursuant to sec_6651 was liable for additions to tax for failure_to_file timely federal_income_tax returns sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such a failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden of proving that his failure_to_file a timely return was due to reasonable_cause and not due to willful neglect rule a 84_tc_859 petitioner however did not dispute his liability for these additions to tax as a result petitioner has failed to carry his burden_of_proof and is liable for the additions to tax for and petitioner is not liable however for the additions to tax with respect to and because we have concluded that there are no deficiencies for those years iv additions to tax for failure to make estimated_tax payments respondent determined that petitioner pursuant to sec_6654 was liable for additions to tax for failure to make estimated_tax payments sec_6654 imposes an addition_to_tax for failure to make estimated income_tax payments petitioner bears the burden of proving that he paid estimated_tax or that any of the exceptions apply rule a 75_tc_1 petitioner however did not dispute his liability for these additions to tax therefore petitioner has failed to carry his burden_of_proof and is liable for the additions to tax for and petitioner is not liable however for the additions to tax with respect to and because we have concluded that there are no deficiencies for those years we have considered the other arguments made by petitioner and respondent and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered under rule
